Case 19-09567   Doc 35   Filed 10/07/19 Entered 10/07/19 10:10:44   Desc Main
                           Document     Page 1 of 2




                                    In the
      United States Bankruptcy Court
                     For the Northern District of Illinois


    IN RE:

    MIRANDA COOPER, AND ALL OTHER CASE NO. 19-BK-09567, ET AL.
    DEBTORS LISTED ON THE ATTACHED
    LIST OF CASES.




      NOTICE OF A TTORNEY SUBSTITUTION

        PLEASE TAKE NOTICE, that pursuant to Local Rule 2091-1,
    David Paul Holtkamp and Charles A. King, both of the same firm (the
    City of Chicago, Department of Law) hereby agree, as does the City, to
    substitute the appearance of David Paul Holtkamp with the appear-
    ance of Charles A. King, and withdraw the appearance of David Paul
    Holtkamp for the City of Chicago in the above case and the attached
    list of cases, as follows:

    Appearance to be Withdrawn:         Appearance to be Substituted:
    David Paul Holtkamp                 Charles A. King
    City of Chicago, Law Dept.          City of Chicago, Law Dept.
    121 N. LaSalle St., Ste. 400        121 N. LaSalle St., Ste. 400
    Chicago, IL 60602                   Chicago, IL 60602


    RESPECTFULLY SUBMITTED,

    /s/ David Paul Holtkamp             /s/ Charles A. King
    David Paul Holtkamp                 Charles A. King

    **THIS IS A SUBSTITUTION AND APPEARANCE OF COUN-
    SEL AND WITHDRAWAL OF APPEARANCE OF COUNSEL ON
    THE ABOVE CAPTIONED CASE AND THE LIST OF AT-
    TACHED CASES.**
Case 19-09567   Doc 35   Filed 10/07/19 Entered 10/07/19 10:10:44   Desc Main
                           Document     Page 2 of 2




                             C ASE L IST

                    Case Name                           Case No.
    Miranda L.J. Cooper                          19-bk-09567
    Anthony Payne                                19-bk-10450
    Shuntavia D. Wigfall                         19-bk-20319
    LaToya T. Williams                           19-bk-21483
    Larae Dotson                                 19-bk-21572
    Mary Fields                                  19-bk-21673
    Cupree Howard                                19-bk-22444
    Reliable Galvanizing                         18-bk-29503
